 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This sets forth the terms of the Employment Agreement made as of January 1, 2018
between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and registered
bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a national banking
association (“CBNA”), both having offices in DeWitt, New York (collectively, the
“Employer”), and (ii) MARK E. TRYNISKI, an individual currently residing at 1964
Penfold Way, Baldwinsville, New York (“Employee”). This Agreement is effective
as of January 1, 2018 and supersedes the Employment Agreement between the
parties dated as of January 1, 2015.

 

WITNESSETH

 

IN CONSIDERATION of the promises and mutual agreements and covenants contained
herein, and other good and valuable consideration, the parties agree as follows:

 

1.           Employment.

 

(a)          Term. Employer shall continue to employ Employee, and Employee
shall continue to serve, as President and Chief Executive Officer of Employer
for a term commencing on January 1, 2018 and ending on December 31, 2020
(“Period of Employment”), subject to termination as provided in paragraph 3
hereof.

 

(b)          Salary. During the Period of Employment, Employer shall pay
Employee a base salary at an annual rate of not less than $800,000 (“Base
Salary”). Employee’s Base Salary shall be reviewed and adjusted in accordance
with Employer’s regular payroll practices for executive employees. Employee’s
Base Salary is payable in accordance with Employer’s regular payroll practices
for executive employees.

 

 

 

 

(c)          Incentive Compensation. During the Period of Employment, Employee
shall be entitled to annual incentive compensation opportunities pursuant to the
terms of the Management Incentive Plan, which has been approved by the Board of
Directors of Employer to cover Employee and other key personnel of Employer, as
well as other incentive plans that may be established by Employer. Upon
termination of Employee’s employment pursuant to subparagraph 3(a), 3(b), 3(c)
or 6, Employee shall be entitled to a pro rata portion (based on Employee’s
complete months of active employment in the applicable year) of the annual
incentive awards that are payable with respect to the year during which the
termination occurs or, if the annual awards for such year are not determinable
at the time of termination, then the immediately prior year’s awards shall be
used to determine such pro rata portion.

 

2.           Duties during the Period of Employment. Employee shall have
responsibility, subject to the control of Employer’s Board of Directors for the
supervision of all aspects of Employer’s business and operations, and the
discharge of such other duties and responsibilities to Employer, not
inconsistent with such position, as may from time to time be reasonably assigned
to Employee by Employer’s Board of Directors. Employee shall report to
Employer’s Board of Directors. Employee shall devote Employee’s best efforts to
the affairs of Employer, serve faithfully and to the best of Employee’s ability
and devote all of Employee’s working time and attention, knowledge, experience,
energy and skill to the business of Employer, except that Employee may affiliate
with professional associations, and business, civic and charitable
organizations; provided that such affiliations are not inconsistent with and do
not interfere with the performance of Employee’s duties under this Agreement.
Consistent with CBSI’s Corporate Governance Guidelines, Employee shall advise,
and obtain the consent of, the Chair of the Board and Chair of the Nominating
and Corporate Governance Committee prior to accepting a position on another
public company board of directors. Employee shall be appointed to serve as a
Director of Community Bank System, Inc. and Community Bank, NA, provided that
such appointment and subsequent re-nomination to serve as a Director shall be
subject to (i) Employee being qualified to serve under applicable law,
regulations, and the Employer’s bylaws, and (ii) the exercise of the fiduciary
duties of the Employer’s Board of Directors and nominating committee of the
Board of Directors. Employee shall serve on the Board of Directors of, or as an
officer of Employer’s affiliates, without additional compensation if requested
to do so by the Board of Directors of Employer. Employee shall receive only the
compensation and other benefits described in this Agreement for Employee’s
duties as a Director of Employer or any of its affiliates.

 

 2 

 

 

3.           Termination. Employee’s employment by Employer shall be subject to
termination as follows:

 

(a)          Expiration of the Term. This Agreement shall terminate
automatically at the expiration of the Period of Employment unless the parties
enter into a written agreement extending Employee’s employment, except for the
continuing obligations of the parties as specified hereunder.

 

(b)          Termination Upon Death. This Agreement shall terminate upon
Employee’s death. In the event this Agreement is terminated as a result of
Employee’s death, Employer shall continue payments of Employee’s Base Salary for
a period of 90 days following Employee’s death to the beneficiary designated by
Employee on the “Beneficiary Designation Form” attached to this Agreement as
Appendix A. Any restrictions on shares of CBSI stock previously granted to
Employee shall be waived as of the date of death, and Employee’s beneficiary
shall be free to dispose of any restricted stock previously granted to Employee
by Employer. Additionally, Employer shall treat as immediately exercisable all
unexpired stock options issued by Employer and held by Employee that are not
exercisable or that have not been exercised, so as to permit Employee’s
beneficiary to purchase the balance of CBSI stock not yet purchased pursuant to
said options until the end of the full exercise period provided in the original
grant of the option right, determined without regard to Employee’s death or
termination of employment.

 

 3 

 

 

(c)          Termination Upon Disability. Employer may terminate this Agreement
upon Employee’s disability. For the purpose of this Agreement, Employee’s
inability to perform substantially all of Employee’s duties under this Agreement
by reason of physical or mental illness or injury for a period of 26 successive
weeks (the “Disability Period”) shall constitute disability. The determination
of disability shall be made by a physician selected by Employer and a physician
selected by Employee; provided, however, that if the two physicians so selected
shall disagree, the determination of disability shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
and the decision of the arbitrator shall be binding and conclusive on Employee
and Employer. During the Disability Period, Employee shall be entitled to 100%
of Employee’s Base Salary otherwise payable during that period, reduced by all
other Employer-provided income replacement benefits to which Employee may be
entitled for the Disability Period on account of such disability (including, but
not limited to, benefits provided under any disability insurance policy or
program, workers’ compensation law, or any other benefit program or
arrangement). Upon termination pursuant to this disability provision, any
restrictions on shares of CBSI stock previously granted to Employee shall be
waived and Employee shall be free to dispose of any restricted stock granted to
Employee. Additionally, Employer shall treat as immediately exercisable all
unexpired stock options issued by Employer and held by Employee that are not
exercisable or that have not been exercised, so as to permit the Employee to
purchase the balance of CBSI stock not yet purchased pursuant to said options
until the end of the full exercise period provided in the original grant of the
option right, determined without regard to Employee’s disability or termination
of employment.

 

 4 

 

 

(d)          Termination for Cause. Employer may terminate Employee’s employment
immediately for “cause” by written notice to Employee. For purposes of this
Agreement, a termination shall be for “cause” if the termination results from
any of the following events:

 

(i)          Employee’s willful breach of any material provision of this
Agreement, which breach Employee shall have failed to cure within thirty (30)
days following Employer’s written notice to Employee specifying the nature of
the breach;

 

(ii)         Any documented misconduct by Employee as an executive or director
of Employer, or any subsidiary or affiliate of Employer for which Employee is
performing services hereunder, which is material and adverse to the interests,
monetary or otherwise, of Employer or any subsidiary or affiliate of Employer;

 

(iii)        Unreasonable neglect or refusal to perform the duties assigned to
Employee under or pursuant to this Agreement, unless cured within thirty (30)
days following Employer’s written notice to Employee specifying the nature of
the neglect or refusal;

 

(iv)        Conviction of a crime involving any act of dishonesty or moral
turpitude, or the commission of a felony;

 

 5 

 

 

(v)         Adjudication as a bankrupt, which adjudication has not been
contested in good faith, unless bankruptcy is caused directly by Employer’s
unexcused failure to perform its obligations under this Agreement;

 

(vi)        Documented failure to follow the reasonable, written instructions of
the Board of Directors of Employer, provided that the instructions do not
require Employee to engage in unlawful conduct; or

 

(vii)       A willful violation of a material rule or regulation of the Office
of the Comptroller of the Currency or of any other regulatory agency governing
Employer or any subsidiary or affiliate of Employer.

 

Notwithstanding any other term or provision of this Agreement to the contrary,
if Employee’s employment is terminated for cause, Employee shall forfeit all
rights to payments and benefits otherwise provided pursuant to this Agreement;
provided, however, that Base Salary shall be paid through the date of
termination.

 

(e)          Termination For Reasons Other Than Cause. In the event Employer
terminates Employee’s employment during the Period of Employment or within 24
months following the expiration of the Period of Employment for reasons other
than “cause” (as defined in paragraph 3(d)), or in the event that Employee
terminates his employment with Employer during the Period of Employment for
“good reason” (as defined in, and subject to the notice and right to cure
provisions in, paragraph 6(d)), then Employee shall be entitled to a severance
benefit equal to the greater of (i) 200 percent of the sum of Employee’s annual
Base Salary in effect at the time of termination and the aggregate sum of all
payments made to Employee during the 12 months preceding Employee’s termination
pursuant to the Management Incentive Plan (or equivalent successor plan), or
(ii) amounts of Base Salary and expected Management Incentive Plan (or
equivalent successor plan) payments that otherwise would have been payable
through the balance of the unexpired term of this Agreement. Unless Employee is
a “specified employee” (as determined in accordance with Internal Revenue Code
Section 409A), the benefit payable pursuant to this paragraph 3(e) shall be
payable in equal biweekly installments over the 12-month period that begins on
the first day of the month following Employee’s termination. If Employee is a
“specified employee” (as determined in accordance with Internal Revenue Code
Section 409A), then installment payments during the first six months of the
12-month installment period shall be limited to the extent required by Internal
Revenue Code Section 409A, any unpaid installment amounts shall be paid
immediately after such six-month period and installment payments due during the
remaining six months shall be paid as scheduled.

 

 6 

 

 

In addition to the cash benefits described in the foregoing of this paragraph
3(e), Employer shall waive all restrictions on all CBSI stock previously granted
to Employee and permit Employee to dispose of any such restricted stock, as well
as treat as immediately exercisable all unexpired stock options held by Employee
that are not exercisable or that have not been exercised, so as to permit
Employee to purchase the balance of CBSI stock not yet purchased pursuant to
said options until the end of the full exercise period provided in the original
grant of the option right determined without regard to Employee’s termination of
employment.

 

Notwithstanding the foregoing, amounts payable under clauses (i) or (ii) of this
paragraph 3(e) shall be reduced by any payments made to Employee under paragraph
6(a)(i) of this Agreement. Payments under this paragraph 3(e) and payments under
paragraph 6(a)(i) shall not be duplicated.

 

 7 

 

 

4.           Fringe Benefits.

 

(a)          Benefit Plans. During the Period of Employment, Employee shall be
eligible to participate in any employee pension benefit plans (as that term is
defined under Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), Employer-paid group life insurance plans, medical plans,
dental plans, long-term disability plans, business travel insurance programs and
other fringe benefit programs maintained by Employer for the benefit of (or
which are applicable to) its executive employees. Participation in any of
Employer’s benefit plans and programs shall be based on, and subject to
satisfaction of, the eligibility requirements and other conditions of such plans
and programs. Employer may require Employee to submit to an annual physical, to
be performed by a physician of his own choosing. Employee shall not be eligible
to participate in Employer’s Severance Pay Plan maintained for other employees
not covered by employment agreements.

 

(b)          Expenses. Upon submission to Employer of vouchers or other required
documentation, Employee shall be reimbursed for (or Employer shall pay directly)
Employee’s actual out-of-pocket travel and other expenses reasonably incurred
and paid by Employee in connection with Employee’s duties hereunder.
Reimbursable expenses must be submitted to the Compensation Committee of the
Board of Directors of Employer for review on no less than an annual basis.

 

(c)          Other Benefits. During the Period of Employment, Employee also
shall be entitled to receive the following benefits:

 

(i)          Paid time-off of twenty-one (21) days each calendar year (with no
carry-over of unused time to a subsequent year) and any holidays that may be
provided to all employees of Employer in accordance with Employer’s holiday
policy;

 

 8 

 

 

(ii)         Reasonable sick leave;

 

(iii)        Reimbursement of membership fees and dues (but not personal
expenses) for up to two club memberships and other appropriate professional
associations, subject to the approval of the Compensation Committee of the Board
of Directors of Employer, the primary purpose of which memberships shall be the
promotion of Employer’s business interests. Reimbursements shall be made on or
before the last day of Employee’s taxable year following the taxable year in
which the expense was incurred;

 

(iv)        The use of an Employer-owned automobile, the purchase and
replacement of which shall be subject to the approval of the Compensation
Committee of the Board of Directors of Employer; and

 

(v)         The use of an Employer-owned mobile telephone and the payment or
reimbursement of all Employer-related business charges incurred in connection
with the use of such telephone.

 

(d)          Supplemental Retirement Benefits. The terms and conditions for the
payment of supplemental retirement benefits are set forth in a separate written
agreement between the parties.

 

5.           Restricted Stock and Stock Options. Employer shall cause the
Compensation Committee of the Board of Directors of Employer to review whether
Employee should be granted shares of restricted stock and/or options to purchase
shares of common stock of CBSI. Such review may be conducted pursuant to the
terms of the Community Bank System, Inc. 2014 Long-Term Incentive Plan, a
successor plan, or independently, as the Compensation Committee shall determine.
Reviews shall be conducted no less frequently than annually.

 

 9 

 

 

6.           Change of Control.

 

(a)          If Employee’s employment with Employer shall cease for any reason,
including Employee’s voluntary termination for “good reason” (as defined in
paragraph 6(d) below), but not including Employee’s termination for “cause” (as
described in paragraph 3(d)) or Employee’s voluntary termination without “good
reason”, within two years following a “Change of Control” that occurs during the
Period of Employment, then:

 

(i)          Employer shall pay to the Employee the greater of (A) 300 percent
of the sum of the annual Base Salary in effect at the time of Employee’s
termination and the aggregate sum of all payments made to Employee during the 12
months preceding Employee’s termination pursuant to the Management Incentive
Plan (or equivalent successor plan), or (B) amounts of Base Salary and expected
payments under the Management Incentive Plan (or equivalent successor plan) that
otherwise would have been payable through the balance of the unexpired term of
this Agreement. Unless Employee is a “specified employee” (as determined in
accordance with Internal Revenue Code Section 409A), the amount determined
pursuant to this paragraph 6(a)(i) shall be payable in equal biweekly
installments over the 12-month period that begins on the first day of the month
following Employee’s termination. If Employee is a “specified employee” (as
determined in accordance with Internal Revenue Code Section 409A), then
installment payments during the first six months of the 12-month installment
period shall be limited to the extent required by Internal Revenue Code Section
409A, any unpaid installment amounts shall be paid immediately after such
six-month period and installment payments due during the remaining six months
shall be paid as scheduled.

 

 10 

 

 

(ii)         Employer shall provide Employee with the cash equivalents of the
benefits described in paragraph 4(a) for a period of 36 months following
Employee’s termination. Unless Employee is a “specified employee” (as determined
in accordance with Internal Revenue Code Section 409A), the cash equivalents
payable pursuant to this subparagraph (ii) shall be payable in equal monthly
installments over the 36-month period that begins on the first day of the month
following Employee’s separation from service. If Employee is a “specified
employee” (as determined in accordance with Internal Revenue Code Section 409A),
then installment payments during the first six months of the 36-month
installment period shall be limited to the extent required by Internal Revenue
Code Section 409A, any unpaid installment amounts shall be paid immediately
after such six-month period and installment payments due during the remaining 30
months shall be paid as scheduled.

 

(iii)        Employer shall treat as immediately exercisable all unexpired stock
options issued by Employer and held by Employee that are not otherwise
exercisable or that have not been exercised so as to permit Employee to purchase
the balance of CBSI stock not yet purchased pursuant to said options until the
end of the full exercise period provided in the original grant of the option
right, determined without regard to Employee’s termination of employment.

 

(iv)        Employer shall waive all restrictions on any shares of CBSI stock
granted to Employee and permit Employee to dispose of such stock.

 

(b)          Notwithstanding any provision of this Agreement to the contrary, in
the event that any payment or benefit received or to be received by the Employee
in connection with a Change of Control (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits being hereinafter called “Total Benefits”) would be subject (in whole
or part) to the excise tax imposed pursuant to Internal Revenue Code Section
4999, then the cash severance payments provided in this Agreement shall first be
reduced, and the other payments and benefits hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Benefits will
be subject to such excise tax, but only if (i) is greater than or equal to (ii),
where (i) equals the reduced amount of such Total Benefits minus the aggregate
amount of federal, state and local income taxes on such reduced Total Benefits,
and (ii) equals the unreduced amount of such Total Benefits minus the sum of (A)
the aggregate amount of federal, state and local income taxes on such Total
Benefits, and (B) the amount of excise tax to which the Employee would be
subject in respect of such unreduced Total Benefits.

 

 11 

 

 

(c)          For purposes of this paragraph 6, a “Change of Control” shall be
deemed to have occurred if:

 

(i)          any “person,” including a “group” as determined in accordance with
the Section 13(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”), is
or becomes the beneficial owner, directly or indirectly, of securities of
Employer representing 30% or more of the combined voting power of Employer’s
then outstanding securities;

 

(ii)         as a result of, or in connection with, any tender offer or exchange
offer, merger or other business combination (a “Transaction”), the persons who
were directors of Employer before the Transaction shall cease to constitute a
majority of the Board of Directors of Employer or any successor to Employer;

 

(iii)        Employer is merged or consolidated with another corporation and as
a result of the merger or consolidation less than 70% of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of Employer, other than (A) affiliates
within the meaning of the Exchange Act, or (B) any party to the merger or
consolidation;

 

 12 

 

 

(iv)        a tender offer or exchange offer is made and consummated for the
ownership of securities of Employer representing 30% or more of the combined
voting power of Employer’s then outstanding voting securities; or

 

(v)         Employer transfers substantially all of its assets to another
corporation, which is not controlled by Employer.

 

(d)          For purposes of this paragraph 6, “good reason” shall mean action
taken by Employer that results in:

 

(i)          An involuntary and material adverse change in Employee’s authority,
duties, responsibilities, or base compensation;

 

(ii)         An involuntary and material relocation of the office from which
Employee is expected to perform his duties; or

 

(iii)        A material breach of this Agreement or any other agreement between
the parties under which Employee provides services.

 

In all cases, Employee must provide notice to Employer of the existence of a
condition described in (i), (ii) or (iii) above within thirty (30) days of the
initial existence of the condition, upon the notice of which Employer shall have
thirty (30) days thereafter in which to remedy the condition.

 

7.           Withholding. Employer shall deduct and withhold from compensation
and benefits provided under this Agreement all required income and employment
taxes and any other similar sums required by law to be withheld.

 

 13 

 

 

8.           Covenants.

 

(a)          Confidentiality. Employee shall not, without the prior written
consent of Employer, disclose or use in any way, either during his employment by
Employer or thereafter, except as required in the course of his employment by
Employer, any confidential business or technical information or trade secret
acquired in the course of Employee’s employment by Employer. Employee
acknowledges and agrees that it would be difficult to fully compensate Employer
for damages resulting from the breach or threatened breach of the foregoing
provision and, accordingly, that Employer shall be entitled to temporary
preliminary injunctions and permanent injunctions to enforce such provision.
This provision with respect to injunctive relief shall not, however, diminish
Employer’s right to claim and recover damages. Employee covenants to use his
best efforts to prevent the publication or disclosure of any trade secret or any
confidential information that is not in the public domain concerning the
business or finances of Employer or Employer’s affiliates, or any of its or
their dealings, transactions or affairs which may come to Employee’s knowledge
in the pursuance of his duties or employment.

 

(b)          No Competition. Employee’s employment is subject to the condition
that during the term of his employment hereunder and for the period specified in
paragraph 8(c) below, Employee shall not, directly or indirectly, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected as an officer, employee, partner, director,
individual proprietor, lender, consultant or otherwise with, or have any
financial interest in, or aid or assist anyone else in the conduct of, any
entity or business (a “Competitive Operation”) which competes in the banking
industry or with any other business conducted by Employer or by any group,
affiliate, division or subsidiary of Employer, in the same counties of New York,
Pennsylvania or any other state in which the Employer or any such group,
affiliate, division or subsidiary conducts business. Employee shall keep
Employer fully advised as to any activity, interest, or investment Employee may
have in any way related to the banking industry. It is understood and agreed
that, for the purposes of the foregoing provisions of this paragraph, (i) no
business shall be deemed to be a business conducted by Employer or any group,
division, affiliate or subsidiary of Employer unless 5% or more of Employer’s
consolidated gross sales or operating revenues is derived from, or 5% or more of
Employer’s consolidated assets are devoted to, such business; (ii) no business
conducted by any entity by which Employee is employed or in which he is
interested or with which he is connected or associated shall be deemed
competitive with any business conducted by Employer or any group, division,
affiliate or subsidiary of Employer unless it is one from which 2% or more of
its consolidated gross sales or operating revenues is derived, or to which 2% or
more of its consolidated assets are devoted; and (iii) no business which is
conducted by Employer on the date of Employee’s termination and which
subsequently is sold by Employer shall, after such sale, be deemed to be a
Competitive Operation within the meaning of this paragraph. Ownership of not
more than 5% of the voting stock of any publicly held corporation shall not
constitute a violation of this paragraph.

 

 14 

 

 

(c)          Non-Competition Period. The “non-competition period” shall begin on
January 1, 2018 and shall end twelve (12) months after Employee’s termination of
employment; provided, however, that the “non-competition period” shall end on
the date Employee’s employment ends in the event of Employee’s termination for
“good reason” (as defined in paragraph 6(d)), or Employee’s termination without
“cause” (as defined in paragraph 3(d)).

 

(d)          Non-Solicitation. While Employee is employed by Employer, and for a
period of two years after Employee’s employment with Employer ends for any
reason, Employee shall not directly or indirectly solicit (other than on behalf
of Employer) business or contracts for any products or services of the type
provided, developed or under development by Employer during Employee’s
employment by Employer, from or with (x) any person or entity which was a
customer of Employer for such products or services as of, or within 12 months
prior to, the date of Employee’s termination of employment with Employer, or (y)
any prospective customer which Employer was soliciting as of, or within 12
months prior to, Employee’s termination. Additionally, while Employee is
employed by Employer, and for two years after Employee’s employment with the
Employer ends for any reason, Employee will not directly or indirectly contract
with any such customer or prospective customer for any product or service of the
type provided, developed or which was under development by Employer during
Employee’s employment with Employer. Employee will not at any time knowingly
interfere or attempt to interfere with any transaction, agreement or business
relationship in which Employer was involved or was contemplating during
Employee’s employment with Employer, including but not limited to relationships
with customers, prospective customers, agents, contractors, vendors, service
providers, and suppliers.

 

 15 

 

 

(e)          Non-Recruitment. While Employee is employed by Employer, and for a
period of two years after Employee’s employment with Employer ends for any
reason, Employee shall not, directly or indirectly, solicit, recruit, or hire,
or in any manner assist in the hiring, solicitation or recruitment of any of
individual who is or was an employee of Employer, or who otherwise provided
services to Employer, within 12 months prior to the termination of Employee’s
employment with Employer.

 

(f)          Termination of Payments. Upon the breach by Employee of any
covenant under this paragraph 8, Employer shall cease all payments to Employee
and may offset and/or recover from Employee immediately any and all amounts
payable to Employee under this Agreement against any damages to which Employer
is legally entitled in addition to any and all other remedies available to
Employer under the law or in equity.

 

 16 

 

 

(g)          Resignation as Director. In the event that Employee’s employment
terminates for any reason, he shall be deemed to have immediately tendered his
resignation as a director on Employer’s (and any of Employer’s affiliates) Board
of Directors, and such Boards may accept such resignation in their discretion
effective upon the termination date without further action by the Employee.

 

9.           Notices. Any notice which may be given hereunder shall be
sufficient if in writing and mailed by overnight mail, or by certified mail,
return receipt requested, to Employee at his residence and to Employer at 5790
Widewaters Parkway, Dewitt, New York 13214, or at such other addresses as either
Employee or Employer may, by similar notice, designate.

 

10.          Rules, Regulations and Policies. Employee shall abide by and comply
in all material respects with all of the rules, regulations, and policies of
Employer that may be in effect and amended from time to time, including without
limitation (i) Employer’s policy of strict adherence to, and compliance with,
any and all requirements of the banking, securities, and antitrust laws and
regulations, (ii) Employer’s human resources, personnel and benefits policies,
and (iii) to the extent applicable, Employer’s Executive Equity Ownership
Guidelines and claw-back policy.

 

11.          No Prior Restrictions. Employee affirms and represents that
Employee is under no obligations to any former employer or other third party
which is in any way inconsistent with, or which imposes any restriction upon,
the employment of Employee by Employer, or Employee’s undertakings under this
Agreement.

 

 17 

 

 

12.         Return of Employer’s Property. After Employee has received notice of
termination or at the end of the term hereof, whichever first occurs, Employee
shall promptly return to Employer all documents and other property in his
possession belonging to Employer.

 

13.         Construction and Severability. The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, the court shall have authority to modify such provision
in a manner that most closely reflects the intent of the parties and is valid.
This Agreement shall be interpreted and applied in all circumstances in a manner
that is consistent with the intent of the parties that amounts earned and
payable pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Internal Revenue Code Section 409A.
Accordingly, by way of example and not limitation, (a) distributions of benefits
payable following Employee’s termination of employment shall commence as of the
date required by this Agreement or, if later, the earliest date permitted by
Internal Revenue Code Section 409A (generally six months after termination, if
Employee is a “specified employee” within the meaning of Internal Revenue Code
Section 409A), and (b) the phrase “termination of employment” (and similar terms
and phrases) shall be construed to mean “separation from service” within the
meaning of Internal Revenue Code Section 409A.

 

14.         Governing Law. This Agreement was executed and delivered in New York
and shall be construed and governed in accordance with the laws of the State of
New York.

 

 18 

 

 

15.         Assignability and Successors. This Agreement may not be assigned by
Employee or Employer, except that this Agreement shall be binding upon and shall
inure to the benefit of the successor of Employer through merger or corporate
reorganization. Any attempted assignment in violation of this paragraph 15 shall
be null and void and of no effect.

 

16.         Miscellaneous.

 

(a)          This Agreement constitutes the entire understanding and agreement
between the parties with respect to the subject matter hereof and shall
supersede all prior understandings and agreements, including the January 1, 2015
Employment Agreement between the parties (which agreement expires/expired on
December 31, 2017).

 

(b)          This Agreement cannot be amended, modified, or supplemented in any
respect, except by a subsequent written agreement entered into by the parties
hereto.

 

(c)          The services to be performed by Employee are special and unique; it
is agreed that any breach of this Agreement by Employee shall entitle Employer
(or any successor or assigns of Employer), in addition to any other legal
remedies available to it, to apply to any court of competent jurisdiction to
enjoin such breach.

 

(d)          The provisions of paragraphs 3(e), 6 and 8 hereof shall survive the
termination of this Agreement.

 

17.         Counterparts. This Agreement may be executed in counterparts (each
of which need not be executed by each of the parties), which together shall
constitute one and the same instrument.

 

18.         Jurisdiction, Venue and Fees. The jurisdiction of any proceeding
between the parties arising out of, or with respect to, this Agreement shall be
in a court of competent jurisdiction in New York State, and venue shall be in
Onondaga County. Each party shall be subject to the personal jurisdiction of the
courts of New York State. If Employee is the prevailing party in a proceeding to
collect payments due pursuant to this Agreement, Employer shall reimburse
Employee for reasonable attorneys’ fees incurred by Employee in connection with
such proceeding. The foregoing right to reimbursement shall expire on the fifth
anniversary of Employee’s separation from employment with Employer.

 

 19 

 

 

The foregoing is established by the following signatures of the parties.

 

  COMMUNITY BANK SYSTEM, INC.       By: /s/ George J. Getman   Its: Executive
Vice President & General Counsel       Date:  January 5, 2018       COMMUNITY
BANK, N.A.       By: /s/ George J. Getman   Its: Executive Vice President &
General Counsel       Date:  January 5, 2018       /s/ Mark E. Tryniski   MARK
E. TRYNISKI       Date:  January 5, 2018

 



 20 

 

